           Case 4:19-cv-00108-REB Document 1 Filed 04/03/19 Page 1 of 11



RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

LANDON M. YOST, CA Bar No. 267847
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-307-2144 (v)
202-307-0054 (f)
Landon.M.Yost@usdoj.gov

Of Counsel:
BART M. DAVIS, ID Bar No. 2696
United States Attorney
District of Idaho

Attorneys for the United States of America

                       IN THE UNITED STATES DISTRICT COURT FOR THE
                                    DISTRICT OF IDAHO
                                     EASTERN DIVISION



UNITED STATES OF AMERICA,              )
                                       )                    Case No. 4:19-cv-108
         Plaintiff,                    )
                                       )                    COMPLAINT
         v.                            )
                                       )
C. LYNN MOSES; and                     )
RANDY A. BURNSIDE,                     )
                                       )
                                       )
         Defendants.                   )
_______________________________________)

         The plaintiff, the United States of America, complains and alleges as follows:

                                           INTRODUCTION

         1.        This is a civil action timely brought by the United States to: (i) reduce to

judgment the outstanding federal tax assessments against C. Lynn Moses; (ii) find that a parcel


                                                     1
United States of America’s COMPLAINT
(Case No. 4:19-cv-108)
           Case 4:19-cv-00108-REB Document 1 Filed 04/03/19 Page 2 of 11



of real property (the “Subject Property”), located in Teton County, Idaho, described more

completely below, is held by a nominee/alter-ego/constructive trust of Mr. Moses; (iii) to

foreclose federal tax liens on the Subject Property; and (iv) to sell the Subject Property, and

distribute the proceeds from such sale in accordance with the Court’s findings as to the validity

and priority of the liens and claims of all parties.

                                       AUTHORIZATION FOR SUIT

         2.        This action is commenced pursuant to 26 U.S.C. §§ 7401, 7402, and 7403 at the

direction of the Attorney General of the United States and at the request, and with the

authorization of, the Chief Counsel of the Internal Revenue Service (the “IRS”), a delegate of

the Secretary of the Treasury of the United States.

                                       JURISDICTION AND VENUE

         3.        The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1340

and 1345, and 26 U.S.C. §§ 7402 and 7403.

         4.        Venue properly lies in in the District of Idaho pursuant to 28 U.S.C. §§ 1391 and

1396, because Defendants Moses and Burnside reside in the District of Idaho and because the

Subject Property at issue is located within the District of Idaho.

                                            DEFENDANTS

         5.        Defendant C. Lynn Moses resides at 8033 E. 113 N., Idaho Falls, ID 83401,

within this judicial district, and is made a party to this suit because he has unpaid federal tax

liabilities, because the United States has federal tax liens against him, and because he has an

ownership interest in the Subject Property.

         6.        Defendant Randy A. Burnside resides at 1251 W. 2000 S., Driggs, ID 83422,

within this judicial district, and is made a party to this suit because he may claim an interest in

Subject Property.
                                                   2
United States of America’s COMPLAINT
(Case No. 4:19-cv-108)
           Case 4:19-cv-00108-REB Document 1 Filed 04/03/19 Page 3 of 11



                                       THE SUBJECT PROPERTY

         7.        The United States seeks to foreclose federal tax liens against real property that is

commonly known as 766 N. Highway 33, Driggs, ID, 83422, and legally described as follows:

         Beginning at a point 110 feet North of the Southeast corner of NE ¼ NW ¼ of Section
         26, Township 5 North, Range 45 East, Boise Meridian, Teton County, Idaho, and
         running thence South 110 feet; thence West 585 feet, more or less, to the East boundary
         of the Union Pacific Railroad right of way; thence Northwesterly along said right of way
         boundary 114 feet, more or less, to a point directly West of the point of beginning;
         thence East 600 feet, more or less, to the point of beginning.

(“Subject Property”).

         8.        The Subject Property consists of two tracts. Tract I is legally described as

follows:

         Beginning at a point 110 feet North of the Southeast corner of the NE ¼ and NW ¼ of
         Section 26, Township 5 North, Range 45 East, Boise Meridian, Teton County, Idaho,
         and running thence South 110 feet; thence West 200 feet; thence North 110 feet; thence
         East 200 feet to the point of beginning.

         9.        Tract II is legally described as follows:

         Beginning at a point 200 feet West and 110 feet North of the Southeast corner of the NE
         ¼ NW ¼ of Section 26, Township 5 North, Range 45 East, Boise Meridian, Teton
         County, Idaho, the True Point of Beginning; thence South 110 feet; thence West 385.5
         feet more or less to the East Boundary of the Union Pacific Railroad right of way; thence
         Northwesterly along said right of way boundary 114 feet, more or less, to a point
         directly West of the Point of Beginning; thence East 400 feet more or less to the True
         Point of Beginning.

         10.       By Warranty Deed recorded May 23, 1975, David and Janice Hartshorn

conveyed the Subject Property to Defendant C. Lynn Moses and Susan G. Moses. At the time of

this transfer, Susan Moses was C. Lynn Moses’s wife. She is now deceased.

         11.       By Deed of Trust recorded January 19, 1979, C. Lynn and Susan Moses

conveyed an interest in Tract I to Valley Bank secure the sum of $59,500 in indebtedness.




                                                     3
United States of America’s COMPLAINT
(Case No. 4:19-cv-108)
           Case 4:19-cv-00108-REB Document 1 Filed 04/03/19 Page 4 of 11



         12.       By Deed of Trust recorded March 9, 1982, C. Lynn and Susan Moses conveyed

an interest in Tract I to Valley Bank to secure the sum of $17,948.68 in indebtedness.

         13.       By Assignment of Deed of Trust recorded September 19, 1986, First Security

Realty Services Corporation assigned the Deed of Trust referred to in paragraph 11, above, to

Lomas and Nettleton Company

         14.       By Trustee’s Deed recorded February 19, 1988, Tract I was conveyed to Valley

Bank pursuant to a default on the mortgage described in paragraph 11, above.

         15.       By Warranty Deed recorded October 19, 1990, C. Lynn and Susan Moses

purported to convey Tract II to Randy and Nelda Burnside. Nelda Burnside is now deceased.

         16.       By Warranty Deed recorded October 19, 1990, Valley Bank purported to convey

Tract I to Randy and Nelda Burnside.

         17.       By Deed of Trust recorded October 19, 1990, Randy and Nelda Burnside

purported to convey an interest in the Subject Property to First Financial Corporation to secure

the sum of $55,000 in indebtedness.

         18.       Pursuant to a Personal Representative’s Deed recorded February 9, 2010, Randy

Burnside, as the Personal Representative of the estate of Nelda Burnside, deceased, purported to

convey an interest in Tract II to Randy Burnside.

                      RECORDED TAX LIENS AGAINST THE PROPERTY

         19.       In accordance with 26 U.S.C. § 6323(f), on May 6, 2011, a duly authorized

delegate of the Secretary of the Treasury timely and properly filed a Notice of Federal Tax Lien

with the Teton County Recorder against C. Lynn Moses for unpaid federal income tax liabilities

for taxable years 1999-2002.




                                                  4
United States of America’s COMPLAINT
(Case No. 4:19-cv-108)
           Case 4:19-cv-00108-REB Document 1 Filed 04/03/19 Page 5 of 11



         20.       The Notice of Federal Tax Lien referred to in paragraph 19, above, was not

refiled by the date on which the Notice indicated that it would operate as a certificate of release

as defined by 26 U.S.C. § 6325(a) if the Notice had not been refiled by that date. In accordance

with 26 U.S.C. § 6325(f)(2), a duly authorized delegate of the Secretary of the Treasury revoked

this certificate of release and reinstated the lien by timely and properly filing notice of such

revocation with the Teton County Recorder on February 9, 2016, and by subsequently mailing

notice of such revocation to C. Lynn Moses at his last known address.

         21.       In accordance with 26 U.S.C. § 6323(f), on February 9, 2016, a duly authorized

delegate of the Secretary of the Treasury timely and properly refiled a Notice of Federal Tax

Lien with the Teton County Recorder against C. Lynn Moses for unpaid federal income tax

liabilities for taxable years 1999-2002.

         22.       In accordance with 26 U.S.C. § 6323(f), on September 6, 2017, a duly authorized

delegate of the Secretary of the Treasury timely and properly filed a nominee Notice of Federal

Tax Lien with the County Recorder for Teton County, Idaho, against Randy Burnside, as the

nominee of C. Lynn Moses for unpaid federal income tax liabilities for taxable years 1999-

2002.

COUNT ONE: REDUCE FEDERAL TAX ASSESSMENTS AGAINST C. LYNN MOSES
                         TO JUDGMENT

         23.       The United States incorporates the allegations stated in paragraphs 1 through 22,

above.

         24.       On the dates, in the amounts, and for the tax periods set forth below, a duly

authorized delegate of the Secretary of the Treasury made timely assessments against C. Lynn

Moses for unpaid federal income taxes (Form 1040), penalties, interest, and other statutory

additions as follows:

                                                    5
United States of America’s COMPLAINT
(Case No. 4:19-cv-108)
           Case 4:19-cv-00108-REB Document 1 Filed 04/03/19 Page 6 of 11




  Tax            Tax         Assessment        Assessment Amount and Type of            Unpaid
  Type          Period          Date                      Assessment                   Balance*
  1040           1999        01/02/2006   Tax Assessed:              $17,160.00
                             01/02/2006   Estimated Tax Penalty:         $830.47
                             01/02/2006   Late Filing Penalty:         $3,101.00
                             01/02/2006   Failure to Pay Penalty:      $4,290.00
                             01/02/2006   Interest Assessed:           $8,936.09
                             10/24/2016   Interest Assessed:          $15,250.00
                             10/23/2017   Interest Assessed:           $8,936.09       $40,479.60
   1040          2000        01/02/2006   Tax Assessed:               $7,930.00
                             01/02/2006   Estimated Tax Penalty:         $413.00
                             01/02/2006   Late Filing Penalty:         $1,730.00
                             01/02/2006   Failure to Pay Penalty:      $1,982.50
                             01/02/2006   Interest Assessed:           $2,945.59
                             10/24/2016   Interest Assessed:          $8,966.35
                             10/23/2017   Interest Assessed:            $962.73        $26,424.41
   1040          2001        01/02/2006   Tax Assessed:                $5,905.00
                             01/02/2006   Estimated Tax Penalty:         $228.00
                             01/02/2006   Late Filing Penalty:         $1,297.00
                             01/02/2006   Failure to Pay Penalty:      $1,328.62
                             01/02/2006   Interest Assessed:           $1,563.13
                             05/07/2007   Failure to Pay Penalty:        $147.63
                             10/24/2016   Interest Assessed:           $6,296.43
                             10/23/2017   Interest Assessed:             $674.88       $18,523.45
   1040          2002        01/02/2006   Tax Assessed:                $7,290.00
                             01/02/2006   Estimated Tax Penalty:         $219.26
                             01/02/2006   Late Filing Penalty:         $1,640.25
                             01/02/2006   Failure to Pay Penalty:      $1,202.85
                             01/02/2006   Interest Assessed:           $1,326.85
                             05/07/2007   Failure to Pay Penalty:        $619.65
                             10/24/2016   Interest Assessed:           $7,522.18
                             10/23/2017   Interest Assessed:             $806.19      $22,127.60
TOTAL:                                                                               $107,555.06
* The unpaid balances are accurate as of April 2, 2019. All balances include accrued but
unassessed interest as of these dates.

         25.       Timely notice was given and demand for payment of the assessments set forth in

paragraph 24, above, was made to C. Lynn Moses, as required by 26 U.S.C. § 6303 of the

Internal Revenue Code.


                                                  6
United States of America’s COMPLAINT
(Case No. 4:19-cv-108)
           Case 4:19-cv-00108-REB Document 1 Filed 04/03/19 Page 7 of 11



         26.       Despite timely notice and demands for payment of the tax assessments described

in paragraph 24, above, C. Lynn Moses has neglected, refused, or failed to make full payment

of the assessed amounts to the United States.

         27.       C. Lynn Moses remains indebted for the balance of the assessments described in

paragraph 24 above, plus accrued interest and statutory additions according to law, less any

payments or credits.

         28.       Since the date of the assessments described in paragraph 24, above, interest has

accrued as provided by law. The total amount due and owning on the assessments described in

paragraph 24, above, plus accrued but unassessed interest, computed to April 2, 2019, is

$107,555.06.

         29.       The action to reduce the assessments described in paragraph 24, above, is timely

under 26 U.S.C. § 6502. The statute of limitations under Section 6502 for bringing suit was

extended by at least 1,358 days pursuant to 26 U.S.C. § 6330(e) by C. Lynn Moses’s request for

a collection due process hearing under 26 U.S.C. § 6330(a)(3)(B). See also 26 C.F.R.

§ 301.6330-1(g). Mr. Moses’s request for a hearing was received on August 10, 2011, and the

final determination with respect to this hearing was not made until the U.S. Tax Court entered

its decision on January 29, 2015.

         30.       The Tax Court decision referred to in paragraph 29, above, determined that Mr.

Moses was liable for taxes and penalties in the amounts reflected in paragraph 24, above.

               COUNT TWO: RANDY BURNSIDE HOLDS TITLE TO THE SUBJECT
               PROPERTY ONLY AS THE NOMINEE/ALTER-EGO/CONSTRUCTIVE
                              TRUST OF C. LYNN MOSES

         31.       The United States incorporates the allegations stated in paragraphs 1 through 30,

above.


                                                   7
United States of America’s COMPLAINT
(Case No. 4:19-cv-108)
           Case 4:19-cv-00108-REB Document 1 Filed 04/03/19 Page 8 of 11



         32.       Based upon information and belief, Mr. Moses continued to have control of the

Subject Property after its purported transfer to Mr. Burnside.

         33.       Based upon information and belief, Mr. Moses often resided in the Subject

Property after its purported transfer to Mr. Burnside, typically in the summers.

         34.       Based upon information and belief, Mr. Moses often rented the Subject Property

to third parties after its purported transfer to Mr. Burnside, typically in the winters. Mr. Moses

received the rental income from such rentals.

         35.       Based upon information and belief, Mr. Moses usually paid the property taxes

associated with the Subject Property after its purported transfer to Mr. Burnside.

         36.       Mr. Burnside has told the IRS that the intent behind the purported transfer of the

Subject Property to him and his now deceased wife was to help Mr. Moses, that the plan was for

Mr. Moses to get the property back, and that he has always considered the house on the Subject

Property to be Mr. Moses’s house.

         37.       Mr. Moses was convicted of violating the Clean Water Act, and a judgment was

obtained against him related to this conviction. In connection with this judgment, a nominee lien

was recorded on 12-28-2009 against Mr. Burnside as the nominee for Mr. Moses due to a

pattern of Mr. Moses transferring assets to Mr. Burnside in an attempt to avoid collection.

         38.       Mr. Moses maintains complete dominion and control over the Subject Property,

and enjoys all the incident benefits and burdens of ownership. Mr. Burnside has in no way

interfered with his enjoyment or use of the Subject Property.

         39.       Based upon information and belief, Mr. Burnside paid no consideration for the

Subject Property, and any consideration for the purchase of the Subject Property came from Mr.

Moses.


                                                   8
United States of America’s COMPLAINT
(Case No. 4:19-cv-108)
           Case 4:19-cv-00108-REB Document 1 Filed 04/03/19 Page 9 of 11



         40.       To the extent that Mr. Burnside holds an interest in the Subject Property, he does

so as the nominee or alter-ego of Mr. Moses, or in constructive trust for Mr. Moses. Any claim

or interest in the Subject Property by Mr. Burnside is fraudulent and/or non-existent. Any such

claims were part of a scheme to defraud creditors of Mr. Moses, including the United States,

and have no merit.

         41.       The United States is entitled to an order that the Subject Property is deemed to be

solely the property of Mr. Moses.

                          COUNT THREE: FORECLOSE FEDERAL TAX LIENS

         42.       The United States incorporates the allegations stated in paragraphs 1 through 41,

above.

         43.       Pursuant to 26 U.S.C. §§ 6321 and 6322, federal tax liens for unpaid tax

liabilities arose in favor of the United States as of the dates of all of the assessments described

in paragraph 24 above, against all property or rights to property, whether real or personal,

belonging to Mr. Moses, including the Subject Property. In addition, said liens immediately

attached to all after-acquired property or rights to such property.

         44.       The tax liens arising from the assessments described in paragraph 24, above,

continue to attach to the Subject Property and have priority over all interests in the Subject

Property acquired after the attachment of the tax liens, subject to the provisions of 26 U.S.C. §

6323(a).

         45.       Under 26 U.S.C. § 7403(c), the United States is entitled to enforce its federal tax

liens against the Subject Property, which should be sold free and clear of all rights, titles, liens,

claims, and interests of the parties to this action, with an appropriate portion of the net proceeds




                                                    9
United States of America’s COMPLAINT
(Case No. 4:19-cv-108)
          Case 4:19-cv-00108-REB Document 1 Filed 04/03/19 Page 10 of 11



to be distributed to the United States for application toward the unpaid federal tax liabilities of

Mr. Moses in accordance with the law.



                                       PRAYER FOR RELIEF

         WHEREFORE, plaintiff, the United States of America, prays that the Court adjudge and

decree as follows:

         A.        That this Court determine and adjudge that Mr. Moses is indebted to the United

States on the assessments described in paragraph 24, above, in the amount of $107,555.06, as of

April 2, 2019, less any subsequent payments or credits, plus interest and other statutory

additions, as provided by law, and that judgment in that amount be entered against C. Lynn

Moses and in favor of the United States;

         B.        That this Court determine and adjudge that the United States has valid federal tax

liens against all property and rights to property of C. Lynn Moses, including, but not limited to,

his interest in the Subject Property;

         C.        That this Court determine and adjudge that Randy Burnside holds title to the

Subject Property as the nominee/alter-ego/constructive trustee of C. Lynn Moses, that the

United States has valid and subsisting federal tax liens against Randy Burnside as the

nominee/alter-ego/constructive trustee of C. Lynn Moses, and that such liens attach to the

Subject Property;

         D.        That the Subject Property be sold with the proceeds applied to the delinquent

federal tax liabilities of C. Lynn Moses;




                                                   10
United States of America’s COMPLAINT
(Case No. 4:19-cv-108)
          Case 4:19-cv-00108-REB Document 1 Filed 04/03/19 Page 11 of 11



         E.        That this Court determine the merits and priority of any claims or interests of the

defendants in the Subject Property and their respective priority to a distribution of proceeds

from a sale of the Subject Property;

         F.        That to the extent proceeds for the sale of the Subject Property fail to satisfy the

tax liens against C. Lynn Moses, a deficiency judgment in that amount be entered against Mr.

Moses; and

         G.        That the United States be granted its costs and fees herein, and such other and

further relief as this Court deems just and proper.




Respectfully submitted this 3rd day of April, 2019.

                                                  RICHARD E. ZUCKERMAN
                                                  Principal Deputy Assistant Attorney General

                                                  /s/ Landon M. Yost
                                                  LANDON M. YOST
                                                  Trial Attorney, Tax Division
                                                  U.S. Department of Justice
                                                  P.O. Box 683
                                                  Washington, D.C. 20044
                                                  202-307-2144 (v)
                                                  202-307-0054 (f)
                                                  Landon.M.Yost@usdoj.gov

                                                  Of Counsel:
                                                  BART M. DAVIS
                                                  United States Attorney
                                                  District of Idaho




                                                    11
United States of America’s COMPLAINT
(Case No. 4:19-cv-108)
Case 4:19-cv-00108-REB Document 1-1 Filed 04/03/19 Page 1 of 2
Case 4:19-cv-00108-REB Document 1-1 Filed 04/03/19 Page 2 of 2
                     Case 4:19-cv-00108-REB Document 1-2 Filed 04/03/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                            District
                                                    __________       of Idaho
                                                               District  of __________

             UNITED STATES OF AMERICA                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 4:19-cv-108
                                                                     )
        C. LYNN MOSES; RANDY A. BURNSIDE                             )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) C. Lynn Moses
                                           8033 E. 113 N.
                                           Idaho Falls, ID 83401




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Landon Yost
                                           P.O. Box 683
                                           Washington, DC 20044




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 4:19-cv-00108-REB Document 1-2 Filed 04/03/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-108

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                     Case 4:19-cv-00108-REB Document 1-3 Filed 04/03/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District
                                                    __________       of Idaho
                                                               District  of __________

             UNITED STATES OF AMERICA                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 4:19-cv-108
                                                                    )
        C. LYNN MOSES; RANDY A. BURNSIDE                            )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Randy A. Burnside
                                           1251 W. 2000 S.
                                           Driggs, ID 83422




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Landon Yost
                                           P.O. Box 683
                                           Washington, DC 20044




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                       Case 4:19-cv-00108-REB Document 1-3 Filed 04/03/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-108

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
